DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 42-48 and 50-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gosnell et al. (US 2015/0217550).
In respect to claims 42, 44, 58, and 59, Gosnell et al. disclose a security device comprising a security film “manufacture substrate” comprising an array of image elements “icon elements” and an array of focusing elements “microlens” (Fig. 1B); the array of image elements and focusing elements are arranged to form a projected synthetic image (0041) (See incorporation by reference of Steenbilk et al. ‘268, which describes the well-known image/focusing element structures in more detail as well as moiré structures, different first and second repeat periods); Gosnell et al. further disclose an anti-viscid “release” agent provided on the outer surface of the focusing elements (0042; Fig. 1C).
In respect to the amended subject matter, Gosnell et al. disclose that the coating may be produced from a non-ionic polymer with “low surface energy” which is considered analogous to a surfactant which by definition lowers surface tension.   This characterization is supported by other patents, e.g. Sreenivasan (US 2008/0118872) states “a compound having low surface energy, referred to as a surfactant” (0039).
In respect to claim 43, Gosnell et al. disclose that a spacer layer may be disposed between the array of image elements and the focusing elements (0042).
In respect to claims 45-47, Gosnell et al. disclose forming the array of image elements by filling voids with contrasting material “backfilling” (0041).
In respect to claim 48, Gosnell et al. disclose that the anti-viscid agent may be a coating of silicone-modified polyacrylates (non-ionic) (0042).
In respect to claims 50-57, Gosnell et al. disclose that the security device may comprise a secured product substrate, with an adhesive element disposed between the security device and the secured product substrate (FIG. 1I).  It is noted that the details of the transfer film and/or carrier film are not required, as the transfer film and/or carrier film are optional, and in particular are not required if a secured product substrate is disclosed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42-59 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Gosnell et al. (US 2015/0217550) in view of Sreenivasan (US 2008/0118872).
Gosnell et al. disclose a “surfactant” via the disclosure of a “low energy surface” as dicussed above, however, Sreenivasan additionally teach providing a similar mold that is removed from an embossed substrate.  Sreenivasan teach that a surfactant can be used in conjunction with, in in lieu of, low energy coatings (0039).  Furthermore, Gosneil et al. teach that other “functional coatings” may be may be added to the device (0042).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the low surface energy coating taught in Sreenivasan with an additional layer of a surfactant to reduce adhesion between the layers (which is a explicit aim of Gosneil et al.) (0039).
In respect to claim 49,  Gosnell et al. do not disclose particularly a surfactant having multiple ester groups, however, many polymers are known which have multiple ester groups and it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any known polymer with multiple ester groups, so long as it has low surface energy (surfactant), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, the applicant states that selection of a known non-ionic surfactant is within the ordinary skill of the art (SPEC, 0057).

Response to Arguments

Applicant's arguments filed 08/31/22 have been fully considered but they are not persuasive.
Applicant contends that “Gosnell does not disclose the use an anti-viscid agents or surfactants”, and that the “Office Action admits as much”, however this is unfounded.  The previous Office Action clearly stated that Gosnell discloses an anti-viscid agent.  As for the newly amended surfactant language, claim 49 previously recited a surfactant, and it was reasoned that a substance with a “lower surface energy” is analogous to a “surfactant”.  Support for this inherency was added in the form of another supporting patent which refers to the terms as equivalents.  
	Although Gosnell is believed to have a sufficient anticipation of a “surfactant”, it would have further been obvious to add a layer of surfactant for the reasons disclosed in the supporting reference above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637